Citation Nr: 1422866	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-43 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (claimed as bipolar disorder and posttraumatic stress disorder (PTSD)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1978 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO denied service connection for an acquired psychiatric disorder.  The Veteran testified in January 2012 at a Board Video hearing before the undersigned Veterans Law Judge, and a transcript of the hearing has been associated with the record.  This appeal was remanded by the Board in April 2012 for additional development.

The Board has reframed the issue of service connection for PTSD as entitlement to service connection for acquired psychiatric disorder to include PTSD in accordance with the United States Court of Appeals for Veterans' Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits of one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed to adjudicate the claim for service connection of an acquired psychiatric disorder  The Veteran was provided VA mental health examinations for compensation purposes in June 2008 and April 2012.  The June 2008 and April 2012 VA examiners diagnosed the Veteran with bipolar disorder and noted a history of substance abuse.  These VA examiners also provided opinions that the Veteran's bipolar disorder is less likely as not (less than 50/50 probability) caused by or a result of active service.  The June 2008 VA examiner noted that the Veteran reported he was "a mean little kid" who got into trouble at an early age and had a history of fighting in school.  This combined with his substance abuse in service likely explains the diagnosis of atypical impulse control disorder, for which no further description was provided in the record.  The April 2012 VA examiner also noted the Veteran's discharge for substance abuse and stated that the Veteran's bipolar disorder has high heritability rates compared with other mental disorders, and the record indicates the Veteran has a family history of bipolar disorder.

Whether the psychiatric disease the Veteran now has is one of high inheritability is not a factor that may be considered in this case.  There was no notation upon entry of the Veteran having an acquired psychiatric disorder; and therefore, he is presumed sound at entrance.  As such, the Board finds that a remand is necessary to provide the Veteran with a new VA examination to determine the etiology of his bipolar disorder.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination to identify the current severity and etiology of the Veteran's bipolar disorder.

The examiner is asked to provide an expert opinion as to whether the Veteran's bipolar disorder had onset during active service or was caused by his active service.  The examiner must provide a complete rationale (explanation) for any opinion provided.  In this case, application of pertinent law requires that the Veteran is deemed sound upon entrance into service.  Thus, the examiner must take as fact that the Veteran had no psychiatric condition at entrance into service.  
.
2. The AOJ should then readjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



